DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. The Applicant has elected without traverse to move forward with claims 1-9, 18, and 19 based on the Restriction Requirement dated March 16, 2022. Claims 10-17 have been withdrawn, since Applicant has elected Species I, including claims 1-9, 18, and 19.

	Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–9, 18, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–9, 18, and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 18) and a machine (claims 1–9 and 19), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of (e.g., authenticating a payment card for use in a transaction (i.e., fraud prevention)) by: 
providing, performing proximity non-contact communication, authentication data for authentication;
acquiring reception data received by the proximity non-contact communication, the reception data including a usage count of the authentication data; and
performing authentication by using the authentication data and the reception data.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions authenticating a payment card for use in a transaction (i.e., fraud prevention)). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “terminal,” “IC chip,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0004] and [0027] of the specification). Independent claims 1 and 19 are very similar to independent claim 18 and so the analysis for claim 18 also applies to claims 1 and 19. Claims 1 and 19 contain additional elements such as a “server” and “unit” being used to implement the abstract idea found in independent claim 18.
Dependent claims 2–9 and 11–17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that further define the abstract idea noted in claim 18 as it describes that the providing unit provides the terminal with a plurality of pieces of the authentication data in advance, prior to authentication of the wireless communication device. This is a step that is recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to provide authentication data in separate pieces before authentication takes place. It is being done prior to the actual authentication of the wireless device, which contains the payment card that is being authenticated. 
Dependent claim 3 recites limitations that further define the abstract idea noted in claim 18 as it describes that the authentication data that the providing unit provides has been generated on a basis of authentication data when authentication was last performed. This describes that the authentication data that is provided is based on previous data that has already been performed so this being reused based on previous authentication of the payment card. 
Dependent claim 4 recites limitations that further define the abstract idea noted in claim 18 as it describes using a challenge and response method prior to authentication of the payment card (found in the wireless communication device). This is an additional authentication step done before the authentication of the payment card takes place. 
Dependent claim 5 recites limitations that further define the abstract idea noted in claim 18 as it describes conducting authentication of the payment card (found in the wireless communication device) as well as for a second payment card (found in a second wireless communication device). This is merely adding another device with corresponding payment card to be authenticated. 
Dependent claim 6 recites limitations that further define the abstract idea noted in claim 18 as it describes determining whether to transfer funds from one user to and another based on whether authentication is successful between the first and second wireless communication devices. 
Dependent claim 7 recites limitations that further define the abstract idea noted in claim 18 as it describes using both reception data and transaction data to confirm authenticity of the transaction data. This is to determine whether the transaction data is verified to complete a transaction. 
Dependent claim 8 recites limitations that further define the abstract idea noted in claim 18 as it describes that the wireless communication device is an IC card with a built-in IC chip. 
Dependent claim 9 recites limitations that further define the abstract idea noted in claim 18 as it describes that the wireless communication device is a portable terminal with a built-in IC chip. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner Art Unit 3696